ESB atc Sk RR de a

Fane RT A Peabo TIAA a

Case 20-15810-MAM Doci7_ Filed 06/25/20 Pagei1of5

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.20v
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

[m| Original Plan
[| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
LJ Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Pattiann Oldham JOINT DEBTOR: CASE NO.: 20-15810-MAM
SS#: xxx-xx- 9964 SS#: XXX-Xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a [a] Included Oo Not included
partial payment or no payment at al! to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set [1] Included (M] Not included
out in Section [II

Nonstandard provisions, set out in Section VIII [mw] Included [_] Not included

 

 

H. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $2,214.61 formonths 1 to 60 =;

 

B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE’ [] PRO BONO
Total Fees: $7700.00 Total Paid: $1690.00 Balance Due: $6010.00
Payable $160.00 ‘month (Months ! to 5)
Payable $148.86 ‘month (Months 6 to 40 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
Attorney Fee: $4,500.00; Costs: $150.00; MMM fee: $2500.00; MMM Costs advanced as fee: $550.00.

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
UL TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [[] NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a}(5)] Mortgage(s)/Lien on Real or Personal Property:
1. Creditor: SN Servicing Corporation/MTGLQ

Address: 323 5th Street Arrearage/ Payoff'on Petition Date N/A
Eureka, CA 95501 MMM Adequate Protection $1,460.92 ‘month (Months 1L_ to 60)

 

 

 

Last 4 Digits of
Account No.: 1531

Other:

 

 

 

LF-31 (rev. 10/3/17) Page | of 5

 

 

 
 

g
‘
i
:
i
i
:
:
£

 

 

 

 

 

 

Case 20-15810-MAM

Doc 17 Filed 06/25/20 Page 2of5

Debtor(s): Pattiann Oldham Case number; 20-15810-MAM

 

[m] Real Property
[Principal Residence
[mjOther Real Property

Address of Collateral:
6369 Ungerer St.
Jupiter, FL 33458

(_] Personal Property/Vehicle

Description of Collateral: Mortgage for Real Property Located at: 6369 Ungerer Street, Jupiter, FL 33458

Check one below for Real Property:
(m] Escrow is included in the regular payments

(}The debtor(s) will pay [_Jtaxes  (Jinsurance directly

 

2. Creditor: Loxahatchee River District

Address: 2500 Jupiter Park Dr.
Jupiter, FL 33458-8964

Last 4 Digits of
Account No.: 6000

Other:

Arrearage/ Payoff on Petition Date
Payoff (Including 12% monthly interest)

4428.60 + 12% interest: $6044.40
$100.74 /month (Months — |

to 60 )

 

(m] Real Property
[mPrincipal Residence

[_jOther Real Property

Address of Collateral:
6369 Ungerer Street
Jupiter, FL 33458

[_] Personal Property/Vehicle

 

Description of Collateral: Sewer Services for Property Located At: 6369 Ungerer Street, Jupiter, FL 33458

Check one below for Real Property:
[m]Escrow is included in the regular payments

(The debtor(s) will pay [_]taxes [_Jinsurance directly

 

 

B. VALUATION OF COLLATERAL: [7] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON

YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [lB] NONE
2. VEHICLES(S): [[] NONE

 

1. Creditor: Santander Consumer USA

Address: Attn: Bankruptcy
10-64-38-Fd7
601 Penn St.
Reading, PA 19601
Last 4 Digits of Account No.: 1000
VIN: 1GYEE6372802 1265 |

Description of Collateral:
2088 Cadillac SRX

 

 

Check one below:

Chee incurred 910 days or more pre-
petition

Claim incurred less than 910 days pre-

petition

O

 

 

Value of Collateral:

Amount of Creditor’s Lien:

Interest Rate:

Payment
Total paid in plan:

$3,500.00

$6,531.00 $3,987.00

$66.45 ‘month (Months _1 to 60)

5.00%

 

 

3. PERSONAL PROPERTY: [m] NONE

LF-3L (rev, LOG/T7)

Page 2 of 5

 
|
i
i
|
3
:
{
i
i

 

 

;
:
:
{
i
g
i
i
i

 

iy gesidech dew rsat aM

 

 

Iv.

Case 20-15810-MAM Doci7_ Filed 06/25/20 Page 3of5
Debtor(s}: Pattiann Oldham Case number: 20-15810-MAM

C. LIEN AVOIDANCE [lB] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter {3 Trustee.
[B) NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.
[] NONE
[®] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon

confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors, Nothing herein is intended to terminate or abrogate the debtor(s)’ state law contract rights.

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
Palm Beach County Tax 0100 Real Estate Taxes for Property Located At:
I. Collector 6369 Ungerer Street
P.O. Box 3353 Jupiter, FL 33458
West Palm Beach, FL (NOTE: These taxes are included as escrow in Debtor's
33402-3353 mortgage payment.)

 

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [-] NONE

 

Name:

 

Payment Address:

 

Total Due: $0.00
Payable: $0.00 /month (Months to }

 

 

 

Total Due: $11,932.12 Total Payment $13,510.20

 

Payable: $225.17 ‘month (Months 1 to 60 )

 

VI.

VIL.
VIII.

LF-3] ¢rev, 10/3/17)

C. DOMESTIC SUPPORT OBLIGATION(S): [ml] NONE

D. OTHER: [mj NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A, Pay $11.14 /month (Months 6 to 40 )

Pay $160.00 (month (Months 41 to 60 }
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [7] Ifchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [i] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to [1 U.S.C. § 1322.
EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shail not receive a distribution from the Chapter 13 Trustee.
(m] NONE
INCOME TAX RETURNS AND REFUNDS: [] NONE

NON-STANDARD PLAN PROVISIONS [[] NONE
(@] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Debtor is paying 5% interest to the IRS on its priority claim. No separate motion will be filed to allow this treatment. Any
creditors having an objection to this treatment must file a timely objection or they will be bound by the terms of this plan.

 

Page 3 of 5

 
Case 20-15810-MAM Doci7_ Filed 06/25/20 Page 4of5

Debtor(s): Pattiann Oldham Case number: 20-15810-MAM

[§| Mortgage Modification Mediation

1 The debtor has filed a Verified Motion for Referral to MMM with:

SN Servicing Corporation/MTGLP ("Lender")
‘ loan number ...1531

for real property located at 6369 Ungerer St., Jupiter, FL 33458

i

The parties shall timely comply with all requirements of the Order of Referral to MMM and all Administrative Orders/Local
Rules regarding MMM. While the MMM is pending and until the trial/interim payment plan or the permanent mortgage
modification/permanent payment is established by the parties, absent Court order to the contrary, the debtor has included a post-
petition monthly plan payment (a) with respect to the debtor’s homestead, of no less than the lower of the prepetition monthly
contractual mortgage payment or 31% of the debtor’s gross monthly income (after deducting any amount paid toward HOA fees
due for the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated by
such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt

t by the trustee and not upon receipt by the lender.

 

Until the MMM is completed and the Final Report of Mortgage Modification Mediator is filed, any objection to the lender's

: proof of claim on the real property described above shal! be held in abeyance as to the regular payment and mortgage arrearage
( stated in the proof of claim only. The debtor shall assert any and all other objections to the proof of claim prior to confirmation
of the plan or modified plan.

 

If the debtor, co-obligor/co-borrower or other third party (if applicable) and the lender agree to a settlement as a result of the
i pending MMM, the debtor will file the MMM Local Form “Ex Parte Motion to Approve Mortgage Modification Agreement
with Lender” (or Self-Represented Debtor’s Motion to Approve Mortgage Modification Agreement with Lender) no later than
14 calendar days following settlement. Once the settlement is approved by the Court, the debtor shall immediately amend or
modify the plan to reftect the settlement and the lender shall amend its Proof of Claim to reflect the settlement, as applicable.

Ifa settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than 30 calendar
days following approval of the settlement by the Court and the Lender shall have leave to amend its Proof of Claim to reflect
the settlement reached after confirmation of the plan. The parties will then timely comply with any and all requirements
necessary to complete the settlement.

In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall immediately
disclose the financial benefit to the Court and the trustee and amend or modify the plan accordingly.

If the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator’s Final Report is
filed, the debtor will amend or modify the plan to (a) conform to the lender’s Proof of Claim (if the lender has filed a Proof of
Claim), without limiting the Debtor’s right to object to the claim or proceed with a motion to value; or (b) provide that the real
property will be “treated outside the plan.” If the property is “treated outside the plan,” the lender will be entitled to in rem stay
relief to pursue available state court remedies against the property. Notwithstanding the foregoing, lender may file a motion to
confirm that the automatic stay is not in effect as to the real property.

 

Confirmation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of its Proof
of Claim.

 

 

 

LF-31 trev. 10/3/17) Page 4 of 5

’
a
i
4
i
{
i
|
1
i
&
4
3
i

 

 

 

i
£
:
i

 
  
 

 

Case 20-15810-MAM Doci7_ Filed 06/25/20 Page 5of5

Debtor(s}: Paniann Oldham Case number: 20-15810-MAM

 

PROPERTY OF THE ESTATE WILL VEST IN THE DESTOR(S) UPON PLAN CONFIRMATION.

foregoing chapter 13 plan is true and correct under penalty of perjury.

or June 25, 2020 Joint Debtor
Date Pate

 

 

Attomey with permission to sign on Date
Debtor(s¥ behalf

By fiting this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the pian
contains no nonstandard provisions other than those set out in paragraph VIUfI.

LEME tev 102/17) Page $044

 

 

 
